chief_counsel department of the treasury internal_revenue_service washington d c february number info release date conex-101573-09 uil the honorable phil hare member u s house of representative sec_261 north broad street galesburg il attention ---------------- dear congressman hare i am responding to your letter dated date on behalf of your constituent ----- ----------- -------------------------------sold stock to purchase a converted van so that -------- -- -------- who is confined to a wheelchair can drive independently the sale of the stock resulted in a capital_gain treated as income on their federal_income_tax return this caused----------------to lose certain----------state benefits because --------- used the income reported on ----------------federal tax_return to determine their eligibility for state programs --------------asked if any law or regulation allows him to reduce his capital_gain since he used the proceeds for a medical expense income includes gain from the sale of property appreciation in the value of property is taxed when the gain is realized for example when the property is sold if the property sold is a capital_asset such as stock the income from the sale is capital_gain and is taxed at a capital_gain rate the fact that an individual then uses this income to pay a medical expense does not change the result the congress would have to legislate to make this change however taxpayers can deduct amounts spent on medical_expenses for the taxpayer and the taxpayer’s spouse to the extent the medical_expenses exceed percent of the taxpayer’s adjusted_gross_income taxpayers may include in medical_expenses the cost of special hand controls and other special equipment installed in a car for_the_use_of a person with a disability including the difference between the cost of a regular car and a car specially designed to hold a wheelchair conex-101573-09 i hope this information is helpful i am enclosing a copy of publication medical and dental expenses for your information if we can assist you further please contact ----- ------------- at ----- ------------- sincerely christopher f kane branch chief branch income_tax and accounting enclosure
